Citation Nr: 1515494	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent prior to September 22, 2011, for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1970 to February 1972 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the VA Regional Office (RO) in Houston, Texas.

In June 2012, the RO increased the PTSD disability rating from 50 percent to 100 percent, effective the date of a claim of entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).  As this does not constitute a full grant of the increased rating sought on appeal, the Board concludes that the issues of a rating in excess of 50 percent prior to September 22, 2011, remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was scheduled for a hearing before a Veterans Law Judge in November 2014, but did not appear for the hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014).

The issue of service connection for hypertension being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as chronic sleep impairment; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a worklike setting; and the inability to establish and maintain effective relationships.  

CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD prior to September 22, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Appropriate notice was provided in August 2008.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claim.  Pertinent fee-based examinations were obtained in October 2008 and March 2012.  38 C.F.R. § 3.159(c)(4).  The fee-based examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

The Veteran's service-connected PTSD is rated as 50 percent disabling prior to September 22, 2011, and as 100 percent disabling from September 22, 2011, under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  

Pursuant to DC 9411, a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A December 2007 treatment record shows that the Veteran had a GAF score of 50.  He complained of road rage and feeling irritable and sad.  He referred that he isolated from others and felt anxious and tense.  The Veteran looked sad but was cooperative.  Affect was appropriate; mood was dysphoric; and he was logical, coherent and relevant.  He denied auditory and visual hallucinations and suicidal and homicidal ideas.  Memory was intact and he was oriented times three.  Judgment was good and insight was fair.  It was opined that the Veteran's symptoms remained chronic and moderate.  

A June 2008 record reveals that the Veteran was not sleeping well.  He referred that he still isolated from others and avoided social outlets.  He complained of anxiety, intrusive thoughts and guilt.  The Veteran related that he was having problems at work because he got angry very easily with co-workers.  He reported that he could not take the pressure as he used to.  He looked sad but was cooperative.  Affect was appropriate; mood was dysphoric; and he was logic, coherent and relevant.  He denied auditory and visual hallucinations and suicidal and homicidal ideas.  Memory was intact; he was oriented times three; judgment was good; and insight was fair.  His symptoms remained chronic and moderately severe.  A GAF score of 44 was assigned.  

The Veteran was afforded a fee-based examination in October 2008.  His current symptoms were that he remembered the past, had nightmares, wanted to be alone, had angry outbursts, could not talk to his wife, and could not sleep.  He reported that his symptoms were constant.  He reported that the effect his symptoms had upon total daily functioning was he did not talk to his wife.  He isolated and cried a lot.  The Veteran wanted to be alone.  He reported having had trouble sleeping for 20 years.  When describing the relationship with his spouse, he stated the relationship was such that they slept in separate rooms and they did not get along at all.  He did have children and described the relationship as good.

There had been no major changes in his daily activities since he developed his mental condition.  There had been some major social function changes since he developed his mental condition; for example, he could not be around people.  He could not be social.  The Veteran was currently working.  His relationship with his supervisor and co-workers were bad; he only related good to one.  He reported being off from work several times for 24 hours because he was upset and he was angry at work.

Examination revealed that orientation was within normal limits.  Appearance and hygiene were not appropriate and showed signs of neglect.  The Veteran had a beard that was disheveled and unkempt and his clothing was described as "looks like poor quality, almost like rags."  Behavior was appropriate.  Affect and mood were abnormal with depressed mood which occurred near-continuously and did not affect the ability to function independently.  The Veteran was feeling depressed and sad while he was telling the examiner about his friend dying and he was tearful.  Communication, speech, and concentration were within normal limits.  Panic attacks were absent.  There was no suspiciousness present.  There was no delusional history present; at the time of the examination, there were no delusions observed.  There was no hallucination history present; at the time of the examination, there were no hallucinations observed.  Obsessional rituals were absent.  Though process was appropriate; judgment was not impaired; abstract thinking was normal; and memory was within normal limits.  Suicidal and homicidal ideation were absent.  There were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and were described as he had recurrent recollections of events.  He had depressed affect, lack of motivation, irritabilities and outbursts of anger.  A GAF score of 69 was assigned.  

The examiner remarked that, mentally, the Veteran did not have difficulty performing activities of daily living.  He had difficulty establishing and maintaining effective work/school and social relationships because he did not socialize, he isolated himself.  He was living at home and was having marital problems because of his PTSD.  He got himself in trouble at work because he was calling racist slurs to the Vietnamese coworkers.  He was unable to maintain effective family role functioning because the Veteran said that he had always been angry; it was difficult for him to relate to his children.  He was unable to perform recreation or leisurely pursuit because he said he never went out. He did not have any friends and did not go to birthday parties or any church activities.  He had no difficulty with physical health and no difficulty understanding commands.  The Veteran did not appear to pose any threat of danger or injury to self or others.

A December 2008 treatment record indicates that the Veteran could not sleep well and felt anxious.  He looked sad but was cooperative.  Affect was appropriate; mood was dysphoric; and he was logic, coherent and relevant.  He denied auditory and visual hallucinations and suicidal and homicidal ideas.  Memory was intact; he was oriented times three; judgment was good; and insight was fair.  His symptoms remained chronic and moderately severe.  No significant changes were detected from the last visit.  

An October 2010 record shows that the Veteran continued to not sleep well and suffered from nightmares, intrusive thoughts, and guilt.  The Veteran stated he was feeling anxious and edgy and was having problems with his supervisor.  He was also arguing with his wife and daughter.  The Veteran reported that he planned to retire next year because he could not handle the pressure.  There was no history of suicidal attempts or violent behavior.  He denied abusing alcohol or illegal drugs.  The Veteran enjoyed spending time with his family.  The Veteran looked nervous but was cooperative.  Affect was appropriate; mood was dysphoric; and he was logic, coherent and relevant.  He denied auditory and visual hallucinations and suicidal and homicidal ideas.  No delusions or flight of ideas were detected.  Memory was intact; he was oriented times three; judgment was good; and insight was fair.  His symptoms remained chronic and static.  He was in good contact with reality.  A GAF score of 50 was assigned.  

In the Veteran's September 2011 application for a TDIU, he reported that he stopped working in August 2011.  

At a fee-based examination in March 2012, the examiner opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

He reported a worsening of his symptoms since the last evaluation.  He reported that his nightmares had increased, as well as increased suicidal thoughts.  He reported some increased irritability and difficulty getting along with people.  The Veteran reported social isolation and withdrawal, as well as quickness to anger.  The examiner noted that the Veteran was clearly very distressed during the appointment.  The Veteran stated that he was not currently suicidal, but that he felt suicidal from time to time and he could not guarantee that he would not ever act on it.  

Based on a review of the evidence, the Board concludes that a rating of 70 percent, but no higher, is warranted prior to September 22, 2011.  In this case, the level of impairment, symptoms, and GAF scores shown in the Veteran's treatment records and during the 2008 examination as discussed above suggest that the Veteran's PTSD is more disabling than the assigned 50 percent rating.  The evidence indicates that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Although the Veteran was employed until 2011, he was shown to not get along with co-workers and missed work several times for 24 hours because he was upset and he was angry at work, suggesting deficiencies in work.  The Veteran has only been shown to have relationships with his family and has deficiencies in that area.  As discussed above, at the 2008 examination, the Veteran reported that he did not get along at all with his wife.  The October 2010 record also shows that he was arguing with his wife and daughter.  The Veteran's treatment records have repeatedly shown a dysphoric mood, indicative of deficiencies in mood.  Although deficiencies in judgment and thinking were not shown, considering the overall level of impairment prior to September 22, 2011, the Board concludes that a 70 percent rating is warranted.   

However, the criteria for a 100 percent disability rating have not been met.  No medical professional has provided any opinion indicating that the Veteran had total occupational and social impairment.  As discussed above, the Veteran managed to remain employed until 2011, indicating that his PTSD did not result in total occupational impairment.  While the Veteran has been shown to isolate, as he is able to maintain relationships with his family, such indicates that he does not have total social impairment.  Furthermore, the March 2012 examination, which the RO based the 100 percent rating on, shows that the Veteran's symptoms had worsened since the last evaluation.  That examination was the first examination showing suicidal ideation and the Veteran himself specifically reported a worsening of his symptoms.  The Veteran's own admission of worsening symptoms supports the Board's conclusion that a 100 percent rating is not warranted prior to September 22, 2011.  None of the Veteran's treatment records and examination prior to September 22, 2011, showed symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board acknowledges that the list of symptoms supporting a 100 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal prior to September 22, 2011, while the Veteran does have occupational and social impairment, total impairment has not been shown.  

The Board notes that the reported GAF score of 69 is indicative of mild symptoms; however, the Veteran has also had GAF scores of 44 and 50 indicative of serious symptoms, consistent with a 70 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 70 percent rating, but no higher, is warranted prior to September 22, 2011.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's PTSD disability has resulted in interference with employment or activities of daily life which would warrant an increased rating beyond 70 percent for this disability.

Moreover, as the RO the evidence does not show, nor does the Veteran contend, that his psychiatric disability rendered him unemployable prior to September 22, 2011, the issue of entitlement to a TDIU has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The fact that the Veteran did not appeal the June 2012 rating decision that that found that the issue of entitlement to a TDIU was moot due to the Veteran being granted a 100 percent rating for PTSD from September 22, 2011, supports the Board's conclusion that the issue of entitlement to a TDIU prior to September 22, 2011, has not been raised.  


ORDER

A rating of 70 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

A remand is necessary for the issue of service connection for hypertension.  A September 2008 fee-based examiner opined that it was at least as likely as not that the Veteran's service-connected PTSD could aggravate his hypertension.  However, no baseline level of aggravation was established, nor does this opinion establish a permanent worsening of the Veteran's hypertension because of his PTSD.  Therefore, the Board concludes that a remand is necessary for an additional medical opinion.  In obtaining an additional medical opinion, in January 2015, the Veteran's representative suggested that his hypertension may be related to in-service herbicide exposure.  On remand, an opinion as to direct service connection should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received, including all records of treatment received from McAllen VA Outpatient Clinic.  

2.  After completion of the foregoing, obtain an addendum medical opinion from the September 2008 fee-based examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's hypertension is aggravated (permanently worsened beyond normal progression) by his service-connected PTSD [If the hypertension is found to have been aggravated by the service-connected PTSD, the examiner should quantify the approximate degree of aggravation; this may be ascertained by the medical evidence of record.]  

The examiner is also requested to offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension is related to in-service herbicide exposure.  The examiner should address the findings from the National Academy of Sciences (NAS) concerning the existence of a possible link between herbicide exposure and hypertension referred to in January 2015 correspondence from the Veteran's representative.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report answers the questions posed in this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


